         Case 2:18-cr-00292-DWA Document 85 Filed 08/14/19 Page 1 of 2
           Case 2:18-cr-00292-DWA Document 84-1 Filed 08/13/19 Page 1 of 2


,
                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                   )
                                               )
                V.                              )   Criminal No. 18-292
                                               )
    ROBERT BOWERS                              )

                               ORDER OF COURT

          Upon consideration of the Unopposed Motion to Extend the Time for

    Filing Pretrial Motions, it is hereby ORDERED that the motion is

    GRANTED.

          IT IS ORDERED that any pretrial motions referred to in Local

    Criminal Rule 12 are due on or before December 13, 2019.

          IT IS FURTHER ORDERED that the delay resulting from this

    extension of time (August 15, 2019 through December 13, 2019) be deemed

    excludable delay under the Speedy Trial Act 18 U.S.C. §3161 et seq. For the

    reasons stated in Mr. Bowers' motion, the Court finds that the ends of justice

    served by granting this continuance outweigh the best interest of the public

    and the defendant to a speedy trial. Specifically, the court finds that this

    continuance is justified given the complexity of the case, pursuant to 18

    U.S.C. § 3161(h)(7)(A) and (B)(ii).
           Case 2:18-cr-00292-DWA Document 85 Filed 08/14/19 Page 2 of 2
            Case 2:18-cr-00292-DWA Document 84-1 Filed 08/13/19 Page 2 of 2


,




    Date                                      Donetta W. Ambrose
                                              United States District Judge
